 Case 8:21-cv-00776-CEH-TGW Document 1 Filed 03/31/21 Page 1 of 6 PageID 1




                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


 WILLIE A. WILLIAMS
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 8:21-cv-00776

 HUNTER WARFIELD, INC.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes WILLIE A. WILLIAMS (“Plaintiff”), by and through his undersigned

attorney, complaining as to the conduct of HUNTER WARFIELD, INC. (“Defendant”), as

follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Middle District of Florida and a substantial portion of the events and omissions that gave

rise to Plaintiff’s cause of action occurred within the Middle District of Florida.




                                                  1
    Case 8:21-cv-00776-CEH-TGW Document 1 Filed 03/31/21 Page 2 of 6 PageID 2




                                                 PARTIES

      4. Plaintiff is a consumer over 18 years-of-age.

      5. Defendant “provides revenue recovery services” and “is known for [its] innovative

technology” designed to “deliver the highest rate of recovery . . . .”1 Defendant is a corporation

organized under the laws of the State of Maryland with its principal place of business located at

4620 Woodland Corporate Boulevard, Tampa, Florida.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                  FACTS SUPPORTING CAUSES OF ACTION

      7.    The instant action arises out of Defendant’s attempts to collect upon a residential lease

    obligation (“subject consumer debt”) that Plaintiff purportedly owes.

      8.    The subject consumer debt was originally owed to Creekside Crossing in the approximate

    amount of $400.

      9.    Upon information and belief, the subject consumer debt was transferred to Defendant for

    collection purposes after Plaintiff’s purported default.

      10. Over the last year, Plaintiff began receiving calls to his cellular phone, (678) XXX-0085,

    from Defendant.

      11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -0085. Plaintiff is and always has been financially

responsible for the cellular phone and its services.




1
    https://www.hunterwarfield.com/

                                                     2
 Case 8:21-cv-00776-CEH-TGW Document 1 Filed 03/31/21 Page 3 of 6 PageID 3




    12. Defendant has used at least the following phone numbers when placing collection calls to

Plaintiff’s cellular phone, (833) 669-0166, (833) 669-0172, (833) 669-0173 but upon belief,

Defendant has used other phone numbers as well.

    13. The above-referenced phone numbers are regularly utilized by Defendant during its debt

collection activities.

    14. During answered calls, Plaintiff was subjected to a noticeable pause, having to say “hello”

 several times, before being connected to a live representative.

    15. Upon speaking with Defendant, Plaintiff was informed that it is acting as a debt collector

 attempting to collect upon the subject consumer debt.

    16. Defendant’s harassing collection campaign caused Plaintiff to demand that Defendant

cease calling him in or around January 2021.

    17. Despite Defendant lacking permission to call Plaintiff’s cellular phone, Defendant still

 continued to place calls to Plaintiff’s cellular phone in attempt to collect on the subject consumer

 debt.

    18. Plaintiff has received no less than 30 phone calls from Defendant, over a short period of

 time, all since demanding that Defendant stop calling him.

    19. Frustrated over Defendant’s conduct, Plaintiff spoke with the undersigned attorney

 regarding his rights, resulting in expended resources.

    20. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

    21. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

 limited to, invasion of privacy, aggravation that accompanies unwanted collection telephone calls,

 emotional distress, increased risk of personal injury resulting from the distraction caused by the

 calls, increased usage of his telephone services, loss of cellular phone capacity, diminished



                                                 3
 Case 8:21-cv-00776-CEH-TGW Document 1 Filed 03/31/21 Page 4 of 6 PageID 4




cellular phone functionality, decreased battery life on his cellular phone, and diminished space

for data storage on his cellular phone.

            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   22. Plaintiff repeats and realleges paragraphs 1 through 21 as though fully set forth herein.

   23. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   24. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   25. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others, and debt collection

is the primary purpose of its business.

   26. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of

a transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

       a. Violations of FDCPA §1692c and §1692d

   27. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   28. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called Plaintiff after

being notified to stop. Defendant called Plaintiff multiple times after he demanded that it stop.

This repeated behavior of systematically calling Plaintiff’s phone in spite of his demands was

harassing and abusive. The frequency and nature of the calls shows that Defendant willfully



                                                 4
 Case 8:21-cv-00776-CEH-TGW Document 1 Filed 03/31/21 Page 5 of 6 PageID 5




ignored Plaintiff’s pleas with the goal of annoying and harassing him.

         b. Violations of the FDCPA § 1692e

   29. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   30. In addition, this section enumerates specific violations, such as:

            “The use of any false representation or deceptive means to collect or attempt to
            collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
            §1692e(10).

   31. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject consumer debt. In spite of the fact that Plaintiff demanded that

Defendant stop contacting him, Defendant continued to contact Plaintiff via automated calls.

Instead of putting an end to this harassing behavior, Defendant systematically placed calls to

Plaintiff’s cellular phone in a deceptive attempt to force him to answer its calls and ultimately

make a payment. Through its conduct, Defendant misleadingly represented to Plaintiff that it had

the legal ability to contact him via an automated system when it no longer had consent to do so.

         c. Violations of FDCPA § 1692f

   29. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   30. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff multiple times after being notified to stop. Attempting to

coerce Plaintiff into payment by placing voluminous phone calls without his permission is unfair

and unconscionable behavior. These means employed by Defendant only served to worry and

confuse Plaintiff.



                                                   5
 Case 8:21-cv-00776-CEH-TGW Document 1 Filed 03/31/21 Page 6 of 6 PageID 6




   31. As pled in paragraphs 18 through 21, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

       WHEREFORE, Plaintiff WILLIE A. WILLIAMS, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

       a. Declaring that the practices complained of herein are unlawful and violate the
          aforementioned bodies of law;

       b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
          §1692k(a)(2)(A);

       c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
          provided under 15 U.S.C. §1692k(a)(1);

       d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
          §1692k(a)(3);

       e. Enjoining Defendant from further contacting Plaintiff; and

       f. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: March 31, 2021


s/ Alejandro E. Figueroa
Alejandro E. Figueroa, Esq
Florida Bar No. 1021163
Counsel for Plaintiff
Admitted in the Middle District of Florida
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois 60148
(630) 575-8181 Ext. 120 (phone)
(630) 575-8188 (fax)
alejandrof@sulaimanlaw.com




                                               6
